The evidence authorized a conviction of operating lottery.
                         DECIDED APRIL 23, 1942.
The defendant was convicted in the criminal *Page 298 
court of Fulton County of operating a lottery, known as the "number game," for the hazarding of money. The undisputed evidence showed that he was found with a number of lottery tickets on his person, and that he voluntarily, and without any force or compulsion, admitted to the arresting officers that he had written the tickets. The evidence further disclosed how the lottery is conducted, substantially as set forth in Turk v.State, 55 Ga. App. 732 (191 S.E. 283). The defendant introduced no evidence and failed to make a statement to the jury. The testimony of the arresting officers "as to the manner of operation of the lottery known as the `number game' was properly admitted." Mack v. State, 65 Ga. App. 812 (16 S.E.2d 519). The evidence amply authorized the verdict, and none of the assignments of error shows cause for a new trial. The overruling of the certiorari was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.